Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9, 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-17-21.


Claim Objections
Claims 10-11 objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2-3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. US 9,052,036.
	Gupta et al. teach a process for determining transfer functions for medical devices to predict how the devices will behave during an MRI application including using multiple filed generating devices using a control measurement system with a plurality of field applicator probes, each probe in conjunction with the control measurement system being a first, a second and a third field generating device all receiving a medical device (lead ) within the generated fields and one or more processors for obtaining and using incident field transfer functions for the stimulation lead to indicate their anticipated behavior. The resulting transfer function can be used to evaluate another lead (column 14, lines 15-20). In addition the transfer functions may be calibrated and it’s known to perform tests on multiple leads to perform a calibration, or in other words to verify the reliability of the transfer function. Thus, the computers can be used to calculate the predicted parameter values of the medical device based upon the transfer function, the transfer function defined to predict a safety characteristic of the medical device (i.e. “estimate worse case heating or current conditions” -see column 14, lines 50-55), wherein by “calibration” of the system, measured values for a lead can be compared to predicted values using the transfer function. Although not explicitly taught in applicant’s terms, the claimed invention appears to be suggested to one of ordinary skill in the art based upon the above analysis making the recited invention at least obvious.
Concerning claims 7-8, Gupta et al. teach that the probes 450 may be H-field probes which are coil probes for generating electromagnetic fields and that 3 such probes may be used to define (figs. 4 and 5) to define the transfer function of the lead.

Allowable Subject Matter
Claims 2-6, 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However claims 2-3 and 10-11 are duplicate claims and only one set will be allowed and the other set cancelled.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of claims 2 and 10 are not found in the prior art, including the angled surfaces extending to the openings and the electric field formed  exterior to the housing opening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941.  The examiner can normally be reached on Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792